Citation Nr: 1757642	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-20 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.  
	
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to February 1975 and from January 1977 to October 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal has since been transferred to the RO in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2010, and perfected a timely appeal of this decision in August 2012.  

Although the Veteran originally filed a claim seeking service connection for PTSD, the Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that, in addition to a possible assessment of PTSD, the Veteran has also been diagnosed with various psychiatric disorders, including adjustment disorder, depression, and dysthymic disorder.  As such, the Board has recharacterized and bifurcated the issue of entitlement to service connection for PTSD, to also consider any psychiatric disorder other than PTSD (as reflected in the title page).  

In December 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing has been included in the VBMS electronic folder.  

This matter was previously before the Board in January 2014 at which time it was remanded for additional evidentiary development.  The requested development was conducted, and the Veteran's claims file was returned to the Board in August 2016.  In a September 2016 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another videoconference hearing, as well as the option to testify either before a VLJ in-person at his local RO, or at the Board's offices in Washington DC.  See 38 C.F.R. §20.717 (2017). The Veteran was also informed that he had 30 days to respond to this letter.  In correspondence dated on September 28, 2016, the Veteran indicated that he wanted another Board hearing, and specifically wished to be scheduled for a video teleconference hearing.   In the November 2016 remand, the Board remanded the Veteran's claim so the Agency of Original Jurisdiction (AOJ) could schedule the Veteran for a video conference hearing before a VLJ.  

Pursuant to the remand instructions, the Veteran was scheduled for a videoconference hearing at the Indianapolis RO in February 2017, and appeared and provided testimony before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the claims file.  As such, the Board finds that the AOJ substantially complied with the January 2014 and November 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that in September 2012, a power of attorney (POA) was executed via VA Form 21-22a, listing Andrew R. Rutz, Attorney at Law, as the Veteran's representative.  In October 2013, the Veteran's appeal was certified to the Board. Subsequent to the certification of the Veteran's appeal, in correspondence dated in January 2016, the Veteran's representative submitted a letter to the Board indicating that he was withdrawing his representation of the Veteran before the VA.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  In accordance with this regulatory provision, the Veteran's representative filed a Motion to Withdraw Representation in July 2017, and review of the submitted Motion reveals that it is compliant with 38 C.F.R. § 20.608 (b)(2).  That is, the Motion contained those items specified by section 20.608(b)(2); to include an explanation for his decision to withdraw representation of the Veteran; the Veteran's name and VA file number; a signed statement indicating that a copy of the motion was sent to the Veteran via U.S. mail at his current address; and proof of filing with the Board's Senior Deputy Vice Chairman at the correct address.  In a July 2017 letter, the Veteran indicated that he approved his attorney's decision to withdraw his representation.  In September 2017, upon consideration of the motion, and pursuant to 38 C.F.R. § 20.608 (b)(2), the undersigned granted the July 2017 Motion to Withdraw Representation of the claimant in his appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder, other specified trauma and stressor related disorder, had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as other specified trauma and stressor related disorder, have all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Psychiatric Disorder, other than PTSD 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD, as a result of the traumatic in-service experiences he was exposed to while serving in the military.  

In his June 2010 Statement in Support of his claim seeking service connection for PTSD, the Veteran stated that during active service he was assigned to work as a prison guard in a maximum security unit.  According to the Veteran, during this time, "a high risk/suicide watch prisoner" was brought in, and while taking a shower, he turned on the water until it was scalding hot, repeatedly put his entire body under the water, and screamed until his skin became red and blistery.  The Veteran stated that he informed his Sergeant of this, and requested that they take the prisoner to the medical unit for treatment of his skin; his Sergeant did not stop or prevent the prisoner from continuing this activity.  According to the Veteran, the prisoner continued to engage in this act for twenty minutes before he was taken back to his cell in his underwear, and the Veteran was made to check on him every fifteen minutes.  The Veteran contends that he feels upset and remorseful that this incident was not prevented, and that he could not do anything to help the prisoner.  He continues to have flashbacks of the pained expression on the prisoner's face and of his red and blistered skin.  

The Veteran also recalls working in a maximum security prison unit while stationed at the army base in Furth, Germany.  According to the Veteran, he was responsible for checking on the prisoners regularly, and he recounts hearing their voices screaming and praying.  The Veteran also recalls watching the prisoners engage in disturbing acts, to include smelling their own waste which they would often throw at him.  The Veteran stated that he would often drink alcohol to help numb the signs and sounds of the day.  When he tried to voice his concerns to his Sergeant, he was told to "suck it up and shut up."  According to the Veteran, he had a difficult time speaking to anyone about the sickening experiences he witnessed, and felt isolated and alone throughout the remainder of his period of service.  During his February 2017 hearing, the Veteran testified that he began experiences symptoms of depression, anxiety; difficulty sleeping and nightmares about a month after this assignment began.  

Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, psychiatric problems.  At the October 1977 separation examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.

VA treatment records dated from 2001 to 2016 reflect that the Veteran has continued seeking treatment for his psychiatric symptoms and has been diagnosed with having depression, adjustment disorder, and dysthymic disorder.  During an October 2009 psychiatric evaluation, the Veteran reported to experience nightmares about his in-service experiences, and stated that his military experiences engendered a sense of distrust in him that he now carries towards everyone he meets.  The Veteran reported a long history of a depressed mood since at least 1985, and stated that he became more aware of his depression once he stopped drinking alcohol excessively.  He also reported to experience low self-esteem, transient suicidal thoughts with intent, and a history of suicide attempts.  The VA clinical psychologist noted that the Veteran presented with long-standing prominent depressed mood which was probably consistent with dysthymic disorder.  The clinical psychologist also noted that the Veteran's reported history of alcohol use met the criteria for alcohol dependence, but this had been in sustained remission for many years.  The remainder of the evaluation reflects the Veteran's reports of ongoing nightmares related to his military trauma, and further reflects that underwent the PTSD Checklist (PCL) producing a total score of 78, which is consistent with a diagnosis of PTSD.  Based on her discussion with, as well as her evaluation of the Veteran, the VA clinical psychologist diagnosed the Veteran with Axis I diagnoses of dysthymic disorder, PTSD, and alcohol dependence in sustained full remission.  

During a March 2010 VA outpatient treatment visit, the VA staff psychiatrist noted that the Veteran had been experiencing memories about his period of service.   She (the staff psychiatrist) further noted that the Veteran had worked as a guard in a maximum security prison and a number of events occurred at this facility that continued to haunt him.  In a subsequent VA social work note, also dated in March 2010, the Veteran reiterated that incidents that occurred during his military service were still affecting him currently.  

The Veteran underwent a PTSD intake/screening evaluation in March 2010, during which time, he described the traumatic events and episodes he encountered and witnessed in service.  The treatment provider noted that although the Veteran was distressed and haunted by his in-service memories, he did not report fearing for his life or safety while serving as a prison guard in the military.  During the evaluation, the Veteran claimed his psychiatric symptoms began while he was assigned to the military prison unit in Germany, and that he experiences nightmares three times a week associated with his in-service trauma.  The Veteran also stated that he started drinking alcohol around this time to help him deal with these symptoms.  The Veteran denied undergoing any mental health treatment while in the U.S. Army or Navy, and he stated that he first sought out mental health treatment at the Marion VA medical center (VAMC) in 2003.  The treatment provider noted that the Veteran joined the U.S. Navy in 1977 because he wished to work as a jet mechanic, but instead he was assigned to work on the deck of an aircraft carrier as a jackhammer, not a mechanic.  

After conducting a mental status evaluation of the Veteran, the treatment provider determined that the Veteran did not meet the DSM-IV Criteria for PTSD.  Specifically, the treatment provider noted that the Veteran did not meet Criterion A (he had not been exposed to a traumatic event in which he witnessed, experienced, or was confronted with an event or events that involved actual or threatened death or serious injury to self or others) or Criterion F (the disturbance does not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning) under the DSM-IV criteria for the diagnosis of PTSD.  Based on the evaluation of the Veteran, the treatment provider diagnosed the Veteran with having Axis I diagnoses of dysthymic disorder, anxiety disorder not otherwise specified (NOS), and alcohol dependence in remission.  In the Summary section of the assessment report, the treatment provider took note of the Veteran's military history and his reported in-service stressors, but found that the Veteran did not meet Criterion A and F under the DSM-IV criteria for a PTSD diagnosis.  The treatment provider did find, however, that the Veteran does experience some symptoms associated with PTSD.  

The Veteran underwent another PTSD Intake/Screening evaluation in February 2012, during which time, he claimed that he had been struggling with PTSD issues for many years.  He blamed his anger, which he attributed to his PTSD, on "losing over 29 jobs in the past 12 years."  The VA Social Worker observed that the Veteran was ruminating over his unhappy military experiences, failed relationships, and having "at least 200 jobs in [his] life."  It was also noted that the Veteran felt enraged at times for not being diagnosed with having PTSD.  Upon conducting a mental status evaluation of the Veteran, the VA Social Worker observed that the Veteran exhibited an angry and depressed affect and mood, and was obsessed with receiving a diagnosis of PTSD so he could start undergoing appropriate treatment for his symptoms.  After interviewing the Veteran regarding his in-service military experiences, reviewing his outpatient clinical records, and conducting the mental evaluation of the Veteran, the VA Social Worker determined that the Veteran did meet the DSM-IV criteria for PTSD, and diagnosed him with having PTSD, adjustment disorder with mixed depression and anxiety, and alcohol abuse.  In the Summary section of the treatment report, it was noted that the Veteran presented himself as very angry, and blamed his drinking, chronic anger, depression, and his inability to maintain a job on his military experiences.  The VA Social Worker further noted that the Veteran appeared to be obsessed with receiving a diagnosis of PTSD, and his previous screening evaluations were negative for a diagnosis of PTSD.  Based on the Veteran's reported symptoms, the VA Social Worker determined that the Veteran did meet the criteria for a diagnosis of PTSD under the DSM-IV criteria, and further took into consideration his score of 70 on his PCL-C, which is an addendum to this evaluation. According to the VA Social Worker, he had no doubt that the Veteran continues to obsess about his negative experiences in service, and that he saw and heard some very traumatic sounds from the prisoners while serving as a prison guard in the U.S. Army.  

Pursuant to the January 2014 remand directives, the Veteran was afforded a VA psychiatric evaluation in May 2016, during which time he provided his military and medical history and described his in-service stressors.   Upon conducting a mental evaluation of the Veteran, the VA examiner determined that the Veteran's stressors did not meet Criterion A in that they were neither adequate to support a diagnosis of PTSD, nor were they related to the Veteran's fear of hostile military or terrorist activity.  According to the examiner, none of the Veteran's stressors involved combat-related activity or were related to personal assault.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having Other Specified Trauma and Stressor Related Disorder.  In reaching this determination, the VA examiner noted that while the Veteran reported PTSD-like symptoms, his stressors do not fit the PTSD criteria.  Specifically, the examiner noted that these stressors were non-combat in nature and did not involve fear of hostile military or terrorist activity.  According to the examiner, based on the Veteran's history and presentation, his disorder is at least as likely as not related to the stressors he had in service.  In the Remarks section, the VA examiner explained that the Veteran's stressors did not fit the criteria for PTSD or the criteria that his stressors involved fear of hostile military/terrorist activity.  According to the examiner, the Veteran "notes that his mental health/substance abuse issues began in the military and are related to what he experienced in the military" and as such "[the Veteran] is diagnosed with Other Specified Trauma and Stressor Related Disorder."   

The Veteran's military personnel records reflect that his military occupational specialty (MOS) was that of Correctional Specialist during his first period of service from September 1973 to February 1975.  In separate statements submitted by the Veteran's family members, and dated in June 2010, the Veteran's sister and brother attested to the fact that the Veteran's personality changed drastically after his return from service.  They stated that he began drinking alcohol, became more isolated, and did not trust others with regard to his personal issues.  They further stated that after his second period of service, the Veteran's symptoms worsened, and he had problems holding any type of employment.  Review of the Veteran's administrative personnel records during his second period of service reflect that he was absent for duty for several weeks in July 1977 and was declared to have deserted his post on the USS Forrestal CV in August 1977.  Despite undergoing therapy at the Marion VAMC, the Veteran's family members maintain that he continues to struggle with his interpersonal relationships and his ability to maintain employment as a result of his psychiatric symptoms.  

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from psychiatric symptoms akin to PTSD as a result of the traumatic events he encountered in service.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, while every detail of the Veteran's description regarding his in-service experiences has not been corroborated, there is nothing in the record that directly contradicts the Veteran's description of the traumatic episodes he encountered in-service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his psychiatric disability (diagnosed as other specified trauma and stressor related disorder) is related to his military service.  See 38 C.F.R. § 3.303 (b).  While the stressful in-service events he has described are not documented in his service records [and were not able to be verified for purposes of his claim for service-connection for PTSD under 38 C.F.R. § 3.304(f)], the Veteran's service personnel records reflect that he served as a correctional specialist in service, and clearly document a period of time when he was AWOL for several weeks, and was declared to have deserted his post in August 1977.  The evidence of record also includes lay statements from various individuals in his family who have all described their observations of how the Veteran's mental condition changed after his military service. The medical evidence of record documents that, during the period of the current claim, he has been treated for psychiatric symptoms and has been diagnosed with having a psychiatric disorder that is related to the stressful events he reportedly had exposure to in service.  Furthermore, the most probative evidence of record (i.e., the opinion by the VA psychologist in May 2016 - which the Board finds no reason to question, as such opinion is supported by adequate rationale) supports that there is a nexus between the Veteran's current diagnosed psychiatric disability and his military service.  

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed psychiatric disorder is etiologically related to his service.  Accordingly, service connection for such disability is warranted.  [As outlined above in the Introduction, the Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability (other than PTSD), however diagnosed.]


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as Other Specified Trauma and Stressor Related Disorder, is granted.  


REMAND

With regard to the Veteran's remaining claims, the Board notes that in December 2012, VA requested the Veteran's Social Security Administration (SSA) records relevant to his SSA disability benefits.  The SSA responded to this request in February 2013 by providing the SSA records via compact disc (CD).  However, the SSA records contained on the CD do not appear to have been associated with the claims file.  As such, these claims must be remanded pending the procurement of these outstanding SSA records.  Additionally, on remand any outstanding VA treatment records from 2016 onwards that have not previously been associated with the claims file should also be procured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records from May  2016 to the present time, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file. If these records cannot be located the Veteran must be notified.

2.  Obtain the Veteran's outstanding SSA records and associate those records with the claims file.  If the missing CD of SSA records cannot be located, the AOJ should request the Veteran's SSA records again.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal. If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


